Citation Nr: 1744049	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  11-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to April 24, 2017, and in excess of 20 percent thereafter, for exertional compartment syndrome of the right lower leg.

2.  Entitlement to an initial compensable evaluation prior to October 20, 2016, and in excess of 20 percent thereafter, for exertional compartment syndrome of the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to November 1974 and from January 1988 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in April 2015 and September 2016.  This matter was originally on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The St. Petersburg, Florida RO has jurisdiction of the claims folder.

In February 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to October 20, 2016, the Veteran's exertional compartment syndrome of the right and left lower legs was not manifested by malunion or nonunion of the tibia and fibula, ankylosis of the knee, recurrent knee subluxation or lateral instability, dislocated or absent semilunar cartilage, knee flexion limited to 45 degrees, knee extension limited to 10 degrees, genu recurvatum, ankylosis of the ankle or subastragalar or tarsal joint, moderate or marked limited of ankle motion, malunion of the os calcis or astragalus, or an astragalectomy.  

2.  Since October 20, 2016, but no earlier, the Veteran's exertional compartment syndrome of the right lower leg has as likely as not been manifested by marked limited motion of the right ankle; it has not been manifested by malunion or nonunion of the tibia and fibula or ankylosis of the ankle or significant knee impairment. 

3.  Since October 20, 2016, the Veteran's exertional compartment syndrome of the left lower leg has not been manifested by malunion or nonunion of the tibia and fibula or ankylosis of the ankle, but did show marked limitation of ankle motion. 


CONCLUSIONS OF LAW

1.  Prior to October 20, 2016, the criteria for compensable evaluations for exertional compartment syndrome of the right and left lower legs were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, since October 20, 2016, but no earlier, the criteria for a 20 percent evaluation for exertional compartment syndrome of the right leg have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271.

3.  Since October 20, 2016, the criteria for an evaluation higher than 20 percent for exertional compartment syndrome of the right and left lower legs have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262, 5271.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's April 2015 and September 2016 Remands, the Appeals Management Center (AMC) obtained outstanding treatment records identified by the Veteran, scheduled a VA examination to determine the current severity of the bilateral lower leg exertional compartment syndrome, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2015 and September 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the February 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for right and left lower leg exertional compartment syndrome.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Noncompensable evaluations were originally assigned for each lower extremity and a 20 percent rating was assigned for the left leg effective October 20, 2016, and a 20 percent rating was assigned for the right leg effective April 24, 2017, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the tibia and fibula. 

Pursuant to Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015). 

Exertional compartment syndrome is "a condition in which increased tissue pressure in a confined anatomical space causes decreased blood flow leading to ischemia and dysfunction of the contained myoneural elements, marked by pain, muscle weakness, sensory loss, and palpable tenseness in the involved compartment.  Ischemia can lead to necrosis resulting in permanent impairment of function."  Dorland's Illustrated Medical Dictionary 1814 (30th ed. 2003).

The Veteran underwent VA foot and ankle examination in June 2007 at which time the examiner noted that he had been treated for exertional compartment syndrome of lower extremities at the Miami VA by orthopedics and had been scheduled for surgery.  He was offered a profile instead; he accepted the profile, and his symptoms abated.  The Veteran voiced no complaints of exertional syndrome in the lower extremities at the time of the examination.  Physical examination revealed full range of motion at all pedal joints, including ankle range of motion at 15 degrees dorsiflexion 45 degrees plantar flexion passively; inversion 30 degrees bilateral subtalar joint, 15 degrees eversion bilateral subtalar joints.  There was normal dorsalis pedis and posterior tibial pulses, normal muscle strength, normal reflexes, and normal sensory findings.  The examiner was unable to detect any evidence of any painful motion, edema, weakness instability, or tenderness.   There were no functional limitations noted on standing and walking.  The Achilles tendon position was normal upon manipulation and on weight bearing stance with no pain on manipulation bilaterally.  Diagnosis included exertional syndrome, lower extremities, asymptomatic.  

In February 2015, the Veteran's submitted a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) completed by a private orthopedic surgeon.  Under medical history, it was noted that the Veteran reported that shortly after running or walking at a fast pace, he developed in his legs from his knees to his ankles and that the pain in his shin area felt as though they had been poked with a hard stick.  He reported that the pain in his knees and ankles was more of an ache or a throb which affected his motion and gait and hindering how fast he could run.  The Veteran reported that his knees swelled up and became weak and unstable, especially the left one.  He reported that he would lose the ability to control the vertical motion of his feet to the point that they just flopped down to the ground rather than in a heel to toe motion.  The Veteran reported that after activity, the pain partially subsided but remained for weeks to months.  He noted that he wore a brace on his knee anytime he expected to exert his legs.   The physician selected diagnoses of bilateral shin splints, left iliotibial band syndrome, and bilateral chondromalacia as associated with the bilateral chronic compartment syndrome.   

Private treatment records dated in March 2015 were referenced throughout the DBQ.  The records, authored by the orthopedic surgeon who completed the DBQ, noted that the Veteran presented as a new patient with complaints of bilateral knee pain.  The Veteran reported that in the afternoon his pain was at its worst and was only painful to the touch at level of pain of 7/10.  The symptoms were localized at the lateral knee and made worse with running and squatting down and then attempting to stand up.  Motion was decreased due to loss of extension.  There was an inability to fully flex the joint.  Swelling was noted to occur medially at the knee after running.  There was no history of buckling with rotational activities, a feeling of the patella slipping off to the side of the knee, a true patellar dislocation, a feeling of something shifting inside the knee, buckling, catching, locking, or and pinching.  Previous treatment consisted of a knee sleeve, NSAID use, an ace bandage, heat application and ice application.  The Veteran denied previous knee surgery performed.  The provider noted that history, symptoms, and complaints were essentially identical for both knees.  With respect to severity of the complaints, the Veteran reported that the left knee was more symptomatic.  

On physical examination, there was no evidence of gross deformity upon inspection or palpation.  There was no swelling; ecchymosis; effusion; or fresh abrasions, laceration, or incisions.  On the left, tenderness was present at the lateral facet and the medial joint line (diffusely along the medial joint line without specific trigger points).  On the right, tenderness was minimal with deep palpation at the lateral facet and the medial joint line diffusely along the medial joint line without specific trigger points.   Range of motion was normal and strength was within normal limits.  Anterior drawer, posterior drawer, lateral pivot shift grind, Lachman, external rotation-recurvatum, reserve lateral pivot shift, and sag tests were negative.  Medial collateral ligament and lateral collateral ligament were stable and demonstrated no tenderness.  When performing the lateral pivot shift test and anterior drawer test, there was no pain.  Medial McMurray's and medial Apley's tests were positive.  Lateral McMurray's and lateral Apley's tests were negative.  Bounce back extension was not painful.  Medially directed pressure at the lateral femoral epicondyle failed to cause pain.  Lateral pseudo opening and medial pseudo opening were absent.  Flexion-valgus testing and flexion-varus testing caused no crepitus.  Medial synovial and lateral synovial crepitus were present.  X-rays showed mild joint space narrowing bilaterally on medial joint line, patella slightly laterally located bilaterally, lateral joint space preserved.  The Veteran was diagnosed as having chondromalacia, degenerative joint disease of the medial and patella-femoral compartments, and possible torn medial meniscus, which was confirmed by ultrasound.  

The Veteran underwent VA examination in August 2015 at which time he reported  that he lost function for his activities of daily living as the result of activities such as running, high impact activities, and walking for a long time.  The Veteran reported that after and during these activities, he lost mobility of both ankles and knees which became weak and locked up leading to his inability to perform activities of daily living requiring the use of the lower extremities.  He also reported that these deficits only occurred during or after such activities even though the function of the joints could be perfectly normal during rest.  The Veteran also reported experiencing intermittent moderate pain of the lower extremities.  Physical examination of the knees and ankles demonstrated normal range of motion, normal muscle strength, and no joint instability.  

The Veteran underwent VA examination on October 20, 2016 at which time only his left knee and ankle were examined.  Examination of the left knee demonstrated normal range of motion and no joint instability.  Muscle strength testing was 4/5 on flexion due to chronic exertional compartment syndrome.  He demonstrated normal reflex and sensory examination.  There was no muscle atrophy or ankylosis.  The Veteran reported that he occasionally used a left knee brace.  It was, however noted that the Veteran's syndrome affected both ankles, although the examination at this time was, for some reason, related only to the left lower extremity.

Examination of the left ankle demonstrated dorsiflexion from zero to 5 degrees and plantar flexion from zero to 40 degrees.  There was evidence of pain with weight bearing, objective evidence of mild to moderate localized tenderness or pain on palpation around medial malleolus.  The examiner noted that pain and weakness significantly limited functional ability with repeated use over a period of time and with flare-ups; but there was no additional loss of range of motion.  Muscle strength testing was 4/5 on plantar flexion and dorsiflexion due to chronic exertional compartment syndrome.  He demonstrated normal reflex and sensory examination.  There was no muscle atrophy or ankylosis.  Left ankle instability or dislocation was suspected but anterior drawer and talar tilt tests were negative.  

The Veteran underwent VA examination on April 24, 2017 at which time physical examination of the knees demonstrated normal range of motion and no joint instability.  There was pain noted on flexion and passive range of motion which did not result in functional loss.  There was no evidence of pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus.  On repetitive use testing, there was no additional functional loss or range of motion.  Pain, fatigue, and lack of endurance was noted to significantly limit functional ability with repeated use over a period of time and with flare ups with no additional limitation of motion.  He demonstrated normal muscle strength, reflex, and sensory examination.  There was no muscle atrophy or ankylosis.  The Veteran reported that he occasionally used a left knee brace.

Examinations of the left ankle demonstrated dorsiflexion from zero to 15 degrees and plantar flexion from zero to 35 degrees.  Examination of the right left ankle demonstrated dorsiflexion from zero to 20 degrees and plantar flexion from zero to 40 degrees.  There was pain on passive range of motion.  There was no evidence of pain with weight bearing, no objective evidence of tenderness or pain on palpation of the joint or associated soft tissue, and no crepitus.  The examiner noted that pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over a period of time and with flare-ups with range of motion limited in right ankle dorsiflexion from zero to 10 degrees and plantar flexion from zero to 25 degrees and in left ankle dorsiflexion from zero to 5 degrees and plantar flexion from zero to 20 degrees.  Muscle strength testing was 5/5.  There was no muscle atrophy or ankylosis.  Left ankle instability or dislocation was not suspected.  

The Board finds that compensable evaluations are not warranted at any time during the period on appeal for the Veteran's right and left lower extremity exertional compartment syndrome under Diagnostic Code 5262.  The Veteran does not have malunion or nonunion of the tibia and fibula.  The criteria under Diagnostic Code 5262 provide compensable ratings for different levels of knee or ankle disability with malunion or nonunion of the tibia and fibula. See 38 C.F.R. § 4.71a , Diagnostic Code 5262.  Because the objective medical evidence does not show any malunion or nonunion of the tibia and fibula, the Board finds that initial compensable ratings for right and left lower extremity compartment syndrome are not warranted under Diagnostic Code 5262.

The Board has considered whether higher disability evaluations are available under any other potentially applicable provision of the rating schedule.

Disabilities of the knees are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.

Diagnostic Code 5256 provides for a 30 percent rating for ankylosis of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Diagnostic Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257 (2016).

Diagnostic Code 5258 provides for a 20 percent rating where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

Diagnostic code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage in the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).

Diagnostic Code 5260 provides for a 10 percent rating where leg flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Diagnostic Code 5261 provides for a 10 percent rating is warranted where leg extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71 , Plate II (2015).

Diagnostic Code 5263 provides for a 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

The Board finds that compensable evaluations are not warranted for the Veteran's exertional compartment syndrome of the right and left lower legs under Diagnostic Codes 5256 to 5261, or 5263.  At no time during the appeal period has either knee demonstrated ankylosis, recurrent subluxation or lateral instability, dislocated or absent semilunar cartilage, or genu recurvatum.  In addition, at no time during the appeal period has either knee demonstrated flexion limited to 45 degrees or extension limited to 10 degrees.  Private treatment records dated in March 2015 noted that knee range of motion was normal.  Normal knee range of motion findings were also reported in the VA examination reports in August 2015, October 2016, and April 2017.

Disabilities of the ankles are rated pursuant to § 4.71a, Diagnostic Codes 5270 to  
5274.

Diagnostic Code 5270 governs ankylosis of the ankle, and provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is provided for ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

Diagnostic Code 5271 governs limited motion of ankle, providing respective ratings of 10 and 20 percent for moderate or marked limited motion.  38 C.F.R. § 4.71a .

Normal ankle joint motion is from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5272 governs ankylosis of the subastragalar or tarsal joint, providing a 10 percent rating for a good weight-bearing position, and a 20 percent rating for a poor weight-bearing position.   

Diagnostic Code 5273 provides that malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent rating, and malunion of the os calcis or astragalus with marked deformity warrants a 20 percent rating.  

Diagnostic Code 5274 provides a 20 percent rating for an astragalectomy. 

The Board finds that compensable evaluations are not warranted for the Veteran's right and left lower extremity exertional compartment syndrome under Diagnostic Codes 5270, 5272 to 5274.  At no time during the appeal period has either ankle demonstrated ankylosis of the ankle or subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy.  
  
The Board finds that compensable evaluations are not warranted prior to October 20, 2016 for the Veteran's right and left lower extremity exertional compartment syndrome under Diagnostic Code 5271.  At the June 2007 VA examination, ankle range of motion was nearly full with dorsiflexion 15 degrees and plantar flexion 45 degrees.  On VA examination in August 2015, the Veteran demonstrated normal range of ankle motion.

The Board does find, resolving reasonable doubt in his favor, that a 20 percent rating is warranted for the Veteran's right ankle effective October 20, 2016, but no earlier.   

At the VA examination on October 20, 2016, the Veteran demonstrated left ankle dorsiflexion from zero to 5 degrees and plantar flexion from zero to 40 degrees.  It was indicated that the syndrome affected both ankles.  The Veteran's complaints throughout the period have been bilateral. The examiner neglected to address the Veteran's right ankle; and at the April 2017 VA examination, just six months later, the Veteran demonstrated right ankle dorsiflexion to be from zero to 10 degrees and plantar flexion from zero to 25 degrees and left ankle dorsiflexion to be from zero to 5 degrees and plantar flexion from zero to 20 degrees with repeated use over a period of time and with flare-ups .   As such, the Board finds that the Veteran should not be penalized because the RO did not provide him with an adequate VA examination for his right ankle until  April 2017.  It would seem that findings on the October examination would be consistent with those on the left, and those reported by VA in April 2017.  Thus, we resolve reasonable doubt in his favor as to this matter.

Ratings higher than 20 percent are, however, not warranted for the Veteran's right and left lower extremity exertional compartment syndrome since October 20, 2016.  The only Diagnostic Code pertaining to the ankle which provides for a rating higher than 20 percent requires ankylosis of the ankle, which has clearly not been seen on examination.  

In its analysis, the Board has considered functional loss due to pain and other factors, to include with repeated use or during flare-ups, in conjunction with the criteria pertaining to the knees and ankles.  See 38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In this regard, the Veteran has been granted the maximum rating possible under limitation of motion for the ankle, and further analysis under Deluca would not result in a higher schedular rating.  The evidence does not include any reports of ankylosis of the ankle, and the Veteran has not reported any periods when his ankle was fixed in position.  The Veteran's ankle pain also has not been shown to be so disabling as to effectively result in ankylosis.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).

Given the Veteran's subjective symptoms of record, including fatigue and reduced endurance of the lower legs and ankles, the Board has considered the disability under Diagnostic Code 5311, for injury to muscle group XI.  The function of muscle group XI is propulsion, plantar flexion of foot; stabilization of arch; flexion of toes; flexion of knee.  Muscles included in the group are posterior and lateral crural muscles, and muscles of the calf:  Triceps surae (gastrocnemius and soleus); tibialis posterior, peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; plantaris.  Pursuant to Diagnostic Code 5311, a slight disability warrants a noncompensable and a moderate disability warrants a 10 percent rating.  

A moderate muscle disability is one where there would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).
  
The Board finds that a compensable rating is not warranted for the Veteran's exertional compartment syndrome disability of either lower extremity under Diagnostic Code 5311 at any time during the period on appeal.  Moderate muscle disability has not been shown.  On VA examination in April 2015, after a one mile fast walk, the Veteran demonstrated normal knee and ankle muscle strength.  There was also no objective evidence of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.   

Accordingly, the Board finds that initial compensable evaluations prior to October 20, 2016, for exertional compartment syndrome of the right and left lower legs are not warranted; that a 20 percent evaluation for the right leg exertional compartment syndrome is warranted as of October 20, 2016; and that evaluations in excess of 20 percent since October 20, 2016, for exertional compartment syndrome of the right and left lower legs is not warranted.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

ORDER

Entitlement to initial compensable evaluations prior to October 20, 2016, for exertional compartment syndrome of the right and left lower legs are denied.

Entitlement to an evaluation of 20 percent for exertional compartment syndrome of the right lower leg is granted as of October 20, 2016, but no earlier, subject to the law and regulations governing the award of monetary benefits.  The appeal is allowed to this extent.

Entitlement to evaluations in excess of 20 percent since October 20, 2016, for exertional compartment syndrome of the right and left lower legs is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


